Citation Nr: 0501192	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  99-03 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to an initial disability evaluation in excess 
of 10 percent for tendonitis of the right (major) shoulder.

3. Entitlement to an initial compensable disability 
evaluation for cervical dysplasia.

4. Entitlement to an initial compensable disability 
evaluation for molluscum contagiosum.

5. Entitlement to an initial compensable disability 
evaluation for residuals of excision of pilar cyst from the 
scalp.

6. Entitlement to an initial compensable disability 
evaluation for diabetes mellitus.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from November 1992 to June 
1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Nashville, Tennessee, Regional Office (RO) that denied 
service connection for bilateral hearing loss and headaches 
and established service connection for right shoulder 
tendonitis with an evaluation of 10 percent, cervical 
dysplasia and molluscum contagiosum with a noncompensable 
evaluation, excision of the pilar cyst from the scalp with a 
noncompensable evaluation, and diabetes mellitus with a 
noncompensable evaluation.  In January 1999, the veteran 
submitted her notice of disagreement with the June 1998 
decision.  In February 1999, the RO issued the statement of 
the case.  In March 1999, the veteran submitted the 
Substantive Appeal.  In March 1999, the veteran was afforded 
a hearing before a RO officer.  

In an October 1999 rating decision, the RO, in pertinent 
part, established service connection for headaches and 
assigned a noncompensable evaluation.  As the issue of 
service connection for headaches has been fully resolved, the 
issue is dismissed.  See 38 U.S.C.A. § 7105.  The veteran has 
been represented by the Georgia Department of Veterans 
Services throughout this appeal.

The Board observes that the veteran has appealed from the 
initial evaluation assigned for her service-connected 
tendonitis of the right shoulder, cervical dysplasia and 
molluscum contagiosum, residuals of excision of pilar cyst 
from the scalp, and diabetes mellitus.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provide a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issues as an initial disability 
evaluation for tendonitis of the right shoulder and an 
initial compensable disability evaluation for cervical 
dysplasia, molluscum contagiosum, residuals of excision of 
pilar cyst from the scalp, and diabetes mellitus.  The 
veteran is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  

The Board notes that in its rating decisions, the RO had 
evaluated the disorders of molluscum contagiosum and cervical 
dysplasia as one disorder.  However, according to the 
Stedman's Medical Dictionary (27th edition), the molluscum 
contagiosum and cervical dysplasia are two different 
disorders.  The molluscum contagiosum "causes localized 
wartlike skin lesions."  Cervical dysplasia of the uterine 
cervix is an "epithelial atypia involving part or all of the 
thickness of cervical squamous epithelium, occurring most 
often in young women."  (In Kirwin v. Brown, 8 Vet. App. 
148, 153 (1995) (three judge panel decision) the Court held 
that the Board had erroneously placed "reliance on [a] 
medical treatise [] for more than purely definitional 
purposes" in violation of the earlier holding in Thurber v. 
Brown, 5 Vet. App. 119, 126 (1993) (notice and comment of 
reliance on medical evidence outside the record must be given 
to the claimant).  The corollary of this is that information 
from medical sources outside the record can be used for 
purely definitional purposes.)  Because molluscum contagiosum 
and cervical dysplasia appear to be different disorders, the 
Board finds that separate evaluations for the two disorders 
are warranted.  See 38 C.F.R. § 4.14.



The Board also notes that the August 1997 application for 
compensation shows a claim for service connection for cysts 
removed from the back.  The evidence shows that the veteran 
underwent surgery for pilonidal cyst and for pilar cyst (see 
service medical records dated in October 1995 and December 
1996).  In the June 1998 rating decision, the RO established 
service connection for "pilondal" cyst from the scalp and 
used the evidence from the both the pilar and the pilonidal 
cyst.  The Board, however, finds that the pilar and the 
pilonidal cysts are two different types of cyst (one from the 
scalp and one from the back).  The veteran has been afforded 
VA compensation examination for pilar cyst; therefore, the 
Board will determine the issue of a compensable disability 
evaluation for pilar cyst of the scalp, but as the issue of 
service connection for pilonidal cyst has not been 
adjudicated by the RO, the Board concludes that the issue of 
service connection for pilonidal cyst should be referred to 
the RO for appropriate action.  

Furthermore, the Board notes that in the March 1999 hearing, 
the veteran communicated that her ringing in the ears was 
related to active service (see p. 2-3).  The RO has not 
adjudicated this issue; therefore, it is also referred to the 
RO for appropriate action.

The issues of an initial compensable disability evaluation 
for cervical dysplasia, molluscum contagiosum, diabetes 
mellitus, and residuals of excision of pilar cyst from the 
scalp are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss or VA purposes were not shown 
during active service or at any time thereafter.

2. The veteran's tendonitis of the right shoulder has been 
shown to be manifested by range of motion of flexion of 0 to 
180 degrees; abduction of 0 to 180 degrees; external rotation 
of 0 to 80 degrees; internal rotation of 0 to 90 degrees.  
Also, at some point, exterior rotation showed 0 to 60 degrees 
and internal rotation showed 0 to 40 degrees.  X-ray of the 
right shoulder was within normal limits.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2004).  

2. The criteria for an evaluation in excess of 10 percent for 
the veteran's tendonitis of the right shoulder have not been 
met. 38 U.S.C.A. §§ 1155,5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5024, 5257, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).  

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2004).  

The veteran's medical evidence consists of service medical 
records.  At her December 1992 physical examination, the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
(-)5
(-)5
(-)5
RIGHT
(-)5
0
(-)5
0
0

An April 1993 service medical record shows notation of 
erythema and fluid of the ear.  An April 1994 service medical 
record shows negative findings for recent hearing loss but 
shows complaints of pain and trouble clearing the ears.  
Diagnosis of viral upper respiratory infection was advanced.

On the April 1997 audiological evaluation for separation of 
service, the veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
0
5
5
RIGHT
10
5
5
(-)5
5

The separation examination report shows normal findings of 
the left and right ear.  The August 1999 VA compensation 
examination shows that the veteran's hearing to spoken voice 
was normal.

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
Bilateral hearing loss for VA purposes was not shown during 
active service or at any time thereafter.  At the April 1997 
separation physical examination and the August 1999 VA 
compensation examination, no abnormal findings of the left or 
right ear were noted.  Moreover, the results of the veteran's 
audiological examination do not meet the criteria for hearing 
loss for VA purposes.  In the absence of any objective 
evidence of left or right ear hearing loss for VA purposes 
during active service, the Board concludes that service 
connection is not warranted.  

II. Tendonitis of the Right Shoulder

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  The evaluation of the 
same disability under various diagnoses is to be avoided. 
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation. 38 C.F.R. § 4.14.

Tenosynovitis is to be evaluated as degenerative arthritis on 
the basis of limitation of motion of the affected joints. 38 
C.F.R. § 4.71a, Diagnostic Code 5024.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion of the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by the limitation of motion.  These 10 percent 
evaluations are combined and not added. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Favorable ankylosis of the (major) scapulohumeral 
articulation warrants a 30 percent evaluation. 38 C.F.R. § 
4.71a, Diagnostic Code 5200.   Limitation of the motion of 
the major arm at the shoulder level from the side warrants a 
20 percent evaluation.  Diagnostic Code 5201.  Recurrent 
dislocations of at scapulohumeral joint with infrequent 
episodes, and guarding of movement only at shoulder level 
warrant a 20 percent evaluation.  Diagnostic Code 5202.  
Malunion of the clavicle or scapula or impairment of the 
function of contiguous joint warrants a 10 percent 
evaluation.  Diagnostic Code 5203.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59. The Court has 
held that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The January 1998 VA compensation examination report shows 
complaints of pain and stiffness of the right shoulder and 
inability to perform repetitious movements of the right 
shoulder.  The physician reported that the veteran was right-
handed.  The veteran denied shoulder dislocation or swelling.  
On examination, the veteran did not exhibit abnormality, 
swelling, or tenderness to palpation of the right shoulder; 
impingement test was negative.  The range of motion of the 
right shoulder showed flexion of 180 degrees and abduction of 
180 degrees with pain at the end of these movements.  The 
internal and external rotations were 90 degrees without any 
pain.  Diagnosis of pain of the right shoulder without 
objective findings was advanced.  

The August 1999 VA compensation examination report shows 
complaints of pain, weakness, stiffness, recurrent 
subluxation, inflammation, fatigue and lack of endurance.  
The veteran reported that repetitive motion increases her 
pain.  She reported having flare-ups lasting three to four 
days and is unable to perform many tasks of daily living.  
However, she is able to brush her teeth, dress herself, 
shower, cook, vacuum, walk, drive a car, shop, take out the 
trash, push the lawnmower, climb stairs, and garden.  On 
examination, there was tenderness over the biceps tendon 
insertion onto the superior humerus.  Range of motion was 
within normal limits except for rotation.  No heat, redness, 
swelling, effusion, drainage, abnormal movement, instability 
or weakness was appreciated.  Shoulder range of motion 
revealed flexion of 0 to 180 degrees; abduction of 0 to 180 
degrees; external rotation of 0 to 80 degrees; internal 
rotation of 0 to 90 degrees.  Also, at some point, exterior 
rotation showed 0 to 60 degrees and internal rotation showed 
0 to 40 degrees.  X-ray of the right shoulder was within 
normal limits.  The examiner agreed with the established 
diagnosis - tendonitis of the right shoulder; however, with 
the type of work that the veteran engages in, he opined that 
the shoulder disability was not a limiting factor except with 
lifting.

The veteran's tendonitis of the right shoulder has been shown 
to be manifested by limitation of motion due to pain.  A 10 
percent evaluation is currently in effect under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024.  
The veteran's functional limitation of motion of the 
tendonitis of the right shoulder has not been objectively 
shown to approach favorable ankylosis of the scapulohumeral 
articulation or limitation of the motion of the arm at the 
shoulder level from the side, the criteria required for 
assignment of a compensable evaluation for the shoulder and 
the arm.  In the absence of such evidence, without an x-ray 
confirmation of a disorder for two or more joints, an 
evaluation greater than 10 percent is not warranted for 
tendonitis of the right shoulder.

The Board acknowledges that the veteran exhibits limitation 
of motion in the external and internal rotations; however, 
such limitation is not compensable under the Diagnostic Codes 
for the shoulder and the arm (see Diagnostic Codes 5201).  
Limitation of motion is only evaluated from the side of the 
arm; in this case, the veteran has full range of motion for 
flexion (0 to 180) and abduction (0 to 180) of the right arm.  
Therefore, a higher evaluation is not warranted under 
Diagnostic Code 5201.

The Board also acknowledges that the veteran complained of 
recurrent subluxation, pain, weakness, flare-up, and fatigue 
of the right shoulder; however, on examination, the examiner 
assessed that no heat, redness, swelling, effusion, drainage, 
abnormal movement, instability or weakness was appreciated.  
He further opined that lifting was the only factor that 
affected the veteran's daily living.  Based on the fact that 
the veteran does not exhibit any objective evidence of the 
criteria delineated for a compensable evaluation of the arm 
and the shoulder (no evidence of ankylosis, recurrent 
dislocations, or malunion of the shoulder joints), that the 
veteran does not exhibit any objective evidence of the DeLuca 
factors other than pain, and that she is able to carry out 
the daily activities of living, the Board concludes that the 
current 10 percent evaluation adequately reflects the 
veteran's tendonitis of the right shoulder.

III.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

In July 2004, VA General Counsel issued a memorandum that 
stated that VCAA-complying notice can be provided to the 
veteran by documents devoted solely to notifying the claimant 
of the information and evidence necessary to substantiate the 
claim, to indicating which party is responsible for obtaining 
which portion of such information and evidence, and to 
requesting that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The 
General Counsel also held that the notice requirement of 
section 5103(a) and section 3.159(b)(1) can be satisfied by a 
document such as a statement of the case, a supplemental 
statement of the case, or a rating decision.  VAOPGCPREC 7-
2004 (General Counsel opinions are binding on the Board.  See 
38 U.S.C.A. § 7104(c) (West 2002); Splane v. West, 216 F.3d 
1058 (Fed. Cir. 2000)).  

In this case, through the rating decisions, the September 
2003 VCAA letter, the statement of the case, and the 
supplemental statement of the case, the veteran has been 
informed of the evidence necessary to substantiate her claim 
for service connection and an increased rating, the evidence 
VA will seek to provide, and the evidence the claimant is 
expected to provide.  For instance, in the VCAA letter, the 
veteran was informed that in order to establish entitlement 
to service-connected compensation benefits, the evidence must 
show three things: an injury in military service or a disease 
that began in or was made worse during military service, or 
event in service causing injury or disease; a current 
physical or mental disability; and a relationship between her 
current disability and an injury, disease, or event in 
service.  She was also informed that to substantiate a claim 
for an increased evaluation, the evidence must show that the 
disability had worsened to a degree which meets the criteria 
for the next higher evaluation as outlined in the schedule 
for rating disabilities.  

The September 2003 VCAA letter provided the veteran with the 
information and evidence needed to substantiate the claims, 
and that letter and the February 1999 statement of the case 
and rating decision of June 1998 provided the veteran with 
the information indicating which party is responsible for 
obtaining which portion of such information and informed her 
of the opportunity to provide any evidence in her possession 
that pertains to the claims.  For example, in the letter, VA 
informed the veteran that she may complete VA Form 21-4142 
for VA to request medical records from private physicians and 
facilities and that she should contact the RO if she wished 
to submit additional evidence.  The rating decision provided 
the evidence that had been obtained and used by VA in making 
the decision.

The Board further notes that information regarding 38 C.F.R. 
§ 3.159 was sent to the veteran after the RO's decision that 
is the basis for this appeal.  See Pelegrini II, No. 01-944, 
slip op. at 8-11 (June 24, 2004).  The Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants be 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Here, although the complete VCAA information was not given to 
the veteran prior to the first agency of original 
jurisdiction (AOJ) adjudication of the claim, the SOC, SSOC, 
and other VA correspondence were provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and its content fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
VAOPGCPREC 7-2004 (June 24, 2004).  Therefore, the claimant 
has been provided with every opportunity to submit evidence 
and argument in support of her claims, and to respond to VA 
correspondence.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining service 
records, VA treatment records, and VA compensation 
examinations.  The veteran has been asked to provide 
information she wants VA to consider when making its decision 
on her claims but has not submitted any such information.  
She was provided an opportunity to testify before a member of 
the Board but failed to appear for a scheduled hearing.  The 
Board concludes, therefore, that a decision on the merits at 
this time with respect to the issues of service connection 
for bilateral hearing loss and an initial evaluation for 
tendonitis of the right shoulder do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); VAOPGCPREC 7-2004 (June 24, 2004).  


ORDER

Service connection for bilateral hearing loss is denied.

An evaluation in excess of 10 percent for the veteran's 
tendonitis of the right shoulder is denied.


REMAND

Regarding the issues of an initial compensable disability 
evaluation for molluscum contagiosum (that causes "wartlike 
skin lesions") and residuals of excision of pilar cyst from 
the scalp, the applicable rating criteria for skin disorders 
was amended effective August 30, 2002.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002) and corrections 67 Fed. Reg. 
58448-58449 (Sept. 16, 2002).  There is no indication that 
the veteran has been adequately notified of the new criteria, 
or that she has been given an opportunity to submit evidence 
and argument in support of her claim under the new 
regulation.  Second, the most recent VA examination reports 
covering the veteran's molluscum contagiosum is dated in 
August 1999.  This report does not contain findings which are 
adequate to evaluate molluscum contagiosum under the new 
version of 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806 (as 
in effect August 30, 2002), and there are no other 
examination reports in the claims files that are adequate for 
this purpose.  Therefore, a remand is required for the issue 
of an initial compensable evaluation for molluscum 
contagiosum and residuals of excision of pilar cyst from the 
scalp.

Regarding the issue of an initial compensable disability 
evaluation for cervical dysplasia, the Board notes that the 
August 1999 Pap smear report was not included with the 
examination report (see November 1999 correspondence 
electronic mail).  Moreover, it is unclear from the August 
1999 VA compensation examination whether a treatment is 
required for her cervical dysplasia as delineated under 
Diagnostic Code 7612.

Regarding the issue of an initial compensability disability 
evaluation for diabetes mellitus, the veteran indicated that 
she received private treatment in June 1999 (see March 1999 
Substantive Appeal).  Documentation of the cited treatment is 
not of record.  VA should obtain all relevant treatment 
records that could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

Under the circumstances, this case is remanded for the 
following:  

1. Ask the veteran to provide any evidence in her possession 
that pertains to the claims.  

2. Request that the veteran provide information as to all 
treatment of diabetes mellitus, including the name and 
address of the health care provider.  Upon receipt of the 
requested information and the appropriate releases, contact 
the identified health care provider and request that he/she 
forward copies of all available clinical documentation 
pertaining to treatment, including the June 1999 treatment 
for diabetes mellitus, for incorporation into the record.  

3. Copies of all VA clinical documentation, not already of 
record, should be associated with the claims file.  This 
should include the August 1999 Pap smear report.  If such 
document cannot be identified, a record of a negative 
response should be included in the claims folder.

4. Schedule the veteran for an examination to determine the 
nature and extent of the residuals of her service-connected 
residuals of cervical dysplasia and molluscum contagiosum, to 
include: 

a)	(with regard to cervical dysplasia) whether the 
symptoms require continuous treatment or cannot be 
controlled by continuous treatment;
b)	(with regard to molluscum contagiosum) whether 
molluscum contagiosum is shown at least 5% but less 
than 20%, between 20% and 40%, or more than 40% of 
the entire body or whether intermittent systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs are required and for what 
total duration they have been required during the 
past 12-month period.

5. Provide the veteran with adequate notice of the date 
and place of any VA examination.  A copy of all 
notifications must be associated with the claims folder.  
The veteran is hereby advised that failure to report for 
a scheduled VA examination without good cause shown may 
have adverse effects on her claims.  38 C.F.R. § 3.655.

6. Thereafter, readjudicate the claims for an initial 
compensable disability evaluation for cervical dysplasia, 
molluscum contagiosum, diabetes mellitus, and residuals of 
excision of pilar cyst from the scalp.  Regarding the issues 
of an initial compensable evaluation for molluscum 
contagiosum and residuals of excision of pilar cyst from the 
scalp, consider the new criteria for skin disorders (see 
VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  If the claims remain denied, provide the veteran 
and her representative with a supplemental statement of the 
case.  The supplemental statement of the case must contain 
notice of all relevant actions taken on her claims, including 
a summary of the evidence and discussion of all pertinent 
legal authority.  Allow an appropriate period for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


